Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered August 2, 2002, which, insofar as appealed from as limited by plaintiffs stipulation, denied plaintiffs motion for summary judgment in this action for ejectment, unanimously reversed, on the law, without costs, the motion granted as to the cause of action for ejectment and plaintiff awarded sole possession of the subject premises. The Clerk is directed to enter judgment accordingly.
In view of plaintiffs postargument stipulation to waive all monetary claims for damages for arrears and all claims for *172expenditures for repairs after the fire, there remain no issues of fact precluding summary judgment on his action for ejectment of defendant for nonpayment of rent. Concur — Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.